Case 1:17-ap-01099-VK      Doc 82 Filed 03/05/19 Entered 03/05/19 08:18:01                 Desc
                             Main Document Page 1 of 2


 1   ROBERT S. SPAN (SBN 68605)
       rspan@steinbrecherspan.com
 2   DOUGLAS R. PAINTER (SBN 131043)
       dpainter@steinbrecherspan.com                             FILED & ENTERED
 3   STEINBRECHER & SPAN LLP
     445 S. Figueroa St., Suite 2350
 4   Los Angeles, CA 90071                                             MAR 05 2019
     Telephone: (213) 891-1400
 5   Facsimile: (213) 891-1470
                                                                  CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
 6   MATTHEW A. LESNICK (SBN 177594)                              BY Cetulio DEPUTY CLERK
       matt@lesnickprince.com
 7   ANDREW R. CAHILL (SBN 233798)
       acahill@lesnickprince.com                           CHANGES MADE BY COURT
 8   LESNICK PRINCE & PAPPAS LLP
     185 Pier Avenue, Suite 103
 9   Santa Monica, CA 90405
     Telephone: (310) 396-0964
10   Facsimile: (310) 396-0963

11   Attorneys for Plaintiffs Krasimir Dachev, Peace for
     You Peace for Me and Svilosa AD
12

13                           UNITED STATES BANKRUPTCY COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15                              SAN FERNANDO VALLEY DIVISION
16

17   In re                                                 Case No.: 1:17-bk-12434-VK
18                                                         Chapter 7
19   ROBIN DIMAGGIO,                                       Adv. No.: 1:17-ap-01099-VK
20
                                                           JUDGMENT AGAINST DEFENDANT
                                  Debtor.
21                                                         ROBIN DIMAGGIO
                                                           _______________________________
22   KRASIMIR DACHEV, PEACE FOR YOU
     PEACE FOR ME, and SVILOSA AD,
23

24                                Plaintiffs,
             vs.
25
     ROBIN DIMAGGIO,
26
                                  Defendant.
27

28
Case 1:17-ap-01099-VK       Doc 82 Filed 03/05/19 Entered 03/05/19 08:18:01               Desc
                              Main Document Page 2 of 2


 1                  Plaintiffs Krasimir Dachev, Peace For You Peace For Me, and Svilosa AD
 2   (“Plaintiffs”), filed a Motion for Summary Judgment or, in the Alternative, Partial Summary
 3   Judgment (the “Motion”) [doc. 40] against Debtor and Defendant Robin DiMaggio (“Defendant”).
 4   After consideration of the Motion, including all evidence and arguments submitted in support of the
 5   Motion and in opposition to the Motion, and the arguments at the hearing on the Motion, and good
 6   cause appearing,
 7                  IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 8                  For the reasons set forth in the Court’s Order and Findings of Fact and Conclusions
 9   of Law re Plaintiff’s Motion for Summary Judgment or, in the Alternative, Partial Summary
10   Judgment (Dkt. No. 70), the Court awards judgment in favor of Plaintiffs Krasimir Dachev, Peace
11   For You Peace For Me, and Svilosa AD in the amount of $1,161,604.65 (consisting of actual
12   damages in the amount of $994,144, consequential damages in the amount of $160,303.08 and
13   prejudgment interest in the amount of $7,157.57) which is nondischargeable pursuant to 11 U.S.C.
14   §§ 523(a)(2)(A) and (a)(4) of the Bankruptcy Code.
15

16
                                                     ###
17

18

19
20

21

22

23   Date: March 5, 2019

24

25

26
27

28
                                                      2
